742 N.W.2d 354 (2007)
Diann BOIK and Greg Boik, Plaintiffs-Appellees,
v.
ALPENA GENERAL HOSPITAL, Defendant-Appellant, and
Alpena County, Defendant.
Docket No. 131097. COA No. 258158.
Supreme Court of Michigan.
December 27, 2007.
On order of the Court, the application for leave to appeal the March 23, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, J., dissents and states as follows:
I would grant leave to appeal for the reasons stated in my dissent from the denial of leave to appeal in Sturgis Bank & Trust Co. v. Hillsdale Community Health Ctr., 268 Mich.App. 484, 708 N.W.2d 453 (2005). See 479 Mich. 854, 735 N.W.2d 206 (2007).